DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment on 05/23/2022 have been entered.

Response to Arguments
	Applicant’s arguments with respect to claims 1-9, 11, and 13 have been considered but are moot in view of new ground(s) of rejection, as necessitated by amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 9, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hoppe (US 20180031835), previously cited, in view of Masuda et al. (US 20110228403), and Spitzer (US 6091546), previously cited.
Regarding claim 1, Hoppe teaches a virtual image display device (see fig. 2 and 3), comprising,
	an image element (image source 109) configured to display an image (¶28, produce image);
a first optical unit (lens element 105) disposed at a position where image light is extracted (shown in figure 2);
	a second optical unit (lens element 107) disposed at an image element side with respect to the first optical unit (105; shown in figure 2),
	a transmission/reflection selection member (polarization selective element 101, retarding element 103) that is provided at a light emitting side of the first optical unit and that is configured to selectively transmit or reflect light depending on a polarization state of the light (¶29, the system is designed such that PS element 101 reflects the particular polarization of the linearly polarized light passing through polarizer 103).
Hoppe does not specifically teach the first optical unit having a first refractive index, the second optical unit having a second refractive index that is different from the first refractive index;
	a half mirror provided on a serrated surface formed at a boundary between the first refractive index and the second refractive index at a bonding portion between the first optical unit and the second optical unit.
Masuda teaches display device (see fig. 7C and ¶2), wherein
a first optical unit (first high refractive index layer 16a) disposed at a position where image light is extracted;
	a second optical unit (first optical sheet 10) disposed at an image element side with respect to the first optical unit (16a), the first optical unit (16a) having a first refractive index, the second optical unit having a second refractive index that is different from the first refractive index (¶95, a first high refractive index layer 16a provided on the first major surface 10a of the first optical sheet 10 and having a refractive index higher than that of the first optical sheet 10);
	a half mirror (first major surface 10a; ¶96, the first major surface 10a is capable of reflecting and transmitting) provided on a serrated surface (shown in fig. 7C the serrated surface) formed at a boundary between the first refractive index and the second refractive index at a bonding portion between the first optical unit and the second optical unit (shown in fig. 7C the first major surface (half mirror) is formed at the boundary between the first optical unit (16a) and second optical unit (10) which have different refractive index (¶96)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the display device of Hoppe with the first optical unit having a first refractive index, the second optical unit having a second refractive index that is different from the first refractive index; a half mirror provided on a serrated surface formed at a boundary between the first refractive index and the second refractive index at a bonding portion between the first optical unit and the second optical unit of Masuda for the purpose of suppressing the occurrence of a double image and improving the ease of viewing (¶85).
Hoppe in view of Masuda does not specifically teach, when viewed in a direction in which the first optical unit and the second optical unit are bonded, the first optical unit  and the second optical unit have an asymmetric shape with respect to an up-down direction when the virtual image display device is mounted on the user’s head, the asymmetric shape includes lens end faces,
	the lens end faces are arranged at positions for contacting the user’s nose when the virtual image display device is mounted on the user’s head, and
	the first optical unit and the second optical unit are lenses configured to be paired right and left when viewed along a line-of-sight direction of the user when the virtual image display device is mounted on the user’s head, and the lens end faces are disposed to be symmetrically slanted with respect to a center axis between right and left lenses.
	Spitzer teaches a display device (see fig. 1-21) configured to be mounted on a user’s head (shown in figure 1), when viewed in a direction in which the first optical unit (large part of 280 is first optical unit as shown in fig. 4) and the second optical unit (smaller part of 280 which is closer to the nose is the second optical unit as shown in fig. 4) are bonded, the first optical unit (large part of 280 is first optical unit as shown in fig. 4, the optical units are separated by coating 295 which partially reflects or transmits and for a typical case the light is split with 50% propagating in each direction) and the second optical unit (smaller part of 280 which is closer to the nose is the second optical unit as shown in fig. 4, the optical units are separated by coating 295 which partially reflects or transmits and for a typical case the light is split with 50% propagating in each direction) have an asymmetric shape (fig. 1, lens are shown to have asymmetric shape with respect to an up-down direction) with respect to an up-down direction when the virtual image display device is mounted on the user’s head (as shown in figure 1), the asymmetric shape includes lens end faces,
	the lens end faces are arranged at positions for contacting the user’s nose when the virtual image display device is mounted on the user’s head (as shown in figure 1 the area of lenses here it sits on the nose of the user), and
	the first optical unit and the second optical unit are lenses configured to be paired right and left when viewed along a line-of-sight direction of the user when the virtual image display device is mounted on the user’s head (as shown in figure 1, there is a display system which is directed to the line-of-sight direction of the user), and the lens end faces are disposed to be symmetrically slanted with respect to a center axis between right and left lenses (as shown in figure 1 area close the nose of the both lens are slanted and the right and left lenses are symmetric with respect  to the center axis between the right and left lenses).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a display device of Hoppe in view of Masuda with when viewed in a direction in which the first optical unit and the second optical unit are bonded, the first optical unit  and the second optical unit have an asymmetric shape with respect to an up-down direction when the virtual image display device is mounted on the user’s head, the asymmetric shape includes lens end faces, the lens end faces are arranged at positions for contacting the user’s nose when the virtual image display device is mounted on the user’s head, and the first optical unit and the second optical unit are lenses configured to be paired right and left when viewed along a line-of-sight direction of the user when the virtual image display device is mounted on the user’s head, and the lens end faces are disposed to be symmetrically slanted with respect to a center axis between right and left lenses of Spitzer for the purpose of having an interface being unobtrusive and not detract from the appearance of the user (column 1, lines 56-58).
Regarding claim 2, Hoppe in view of Masuda in view of Spitzer teaches the invention as set forth above and Masuda further teaches at least one of the first optical unit (16a)  and the second optical unit (10) includes, as an optical surface at the bonding portion side, a surface having a shape corresponding to a shape of the serrated surface (shown in figure 7C, 10 and 16a are bonded together and figure shows the serrated surface).  The reason to combine is the same as in claim 1 above.
Regarding claim 4, Hoppe in view of Masuda in view of Spitzer teaches the invention as set forth above and Masuda further teaches at least one of the first optical unit and the second optical unit (10) is a Fresnel lens including the serrated surface (shown in figure 7C element 10 is a Fresnel lens with serrated surface).  The reason to combine is the same as in claim 1 above.
Regarding claim 9, Hoppe in view of Masuda in view of Spitzer teaches the invention as set forth above and Hoppe further teaches the second optical unit is thinner (shown in figure 3, 107), in an optical axis direction, than an air gap thickness from the image element to the second optical unit (shown in figure 3, 107 to display 109; ¶30-31).
Regarding claim 11, Hoppe in view of Masuda in view of Spitzer teaches the invention as set forth above and Hoppe further teaches each of the lens end faces (surfaces around device in figure 3) includes a contact portion processed to be flat (shown in figure 3 the sides are flat).
Regarding claim 13,	Hoppe teaches 
	an enlargement optical system (see fig. 2 and 3), comprising,
a transmission/refraction selection member (polarization selective element 101, retarding element 103) configured to selectively transmit or reflect light that passed through the half mirror (partially reflective surface coating 113), depending on a polarization state of the light (¶29, the system is designed such that PS element 101 reflects the particular polarization of the linearly polarized light passing through polarizer 103).
	Hoppe does not specifically teach 
a Fresnel lens including a serrated surface and having a first refractive index;
	a half mirror provided on the serrated surface of the Fresnel lens;
	a counter member having a  second refractive index that is different from the first refractive index, the counter member being configured to sandwich, with the Fresnel lens, the half mirror at a boundary between the first refractive index and the second refractive index at a bonding portion between the counter member and the Fresnel lens.
	However, in a similar endeavor, Masuda teaches an optical system (see fig. 7C and ¶2), comprising,
	a Fresnel lens (first optical sheet 10) including a serrated surface (shown in fig. 7C having a serrated surface and being a Fresnel lens) and having a first refractive index (¶95, a first high refractive index layer 16a provided on the first major surface 10a of the first optical sheet 10 and having a refractive index higher than that of the first optical sheet 10);
	a half mirror (first major surface 10a; ¶96, the first major surface 10a is capable of 
reflecting and transmitting) provided on the serrated surface of the Fresnel lens (shown in fig. 7C the serrated surface and that it is a Fresnel lens);
	a counter member (first high refractive index layer 16a) having a second refractive index that is different from the first refractive index (¶95, a first high refractive index layer 16a provided on the first major surface 10a of the first optical sheet 10 and having a refractive index higher than that of the first optical sheet 10), the counter member (16a) being configured to sandwich, with the Fresnel lens (10), the half mirror (10a) at a boundary between the first refractive index and the second refractive index (¶95, a first high refractive index layer 16a provided on the first major surface 10a of the first optical sheet 10 and having a refractive index higher than that of the first optical sheet 10) at a bonding portion between the counter member (16a)  and the Fresnel lens (10).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide an optical system of Hoppe with a Fresnel lens including a serrated surface and having a first refractive index; a half mirror provided on the serrated surface of the Fresnel lens; a counter member having a  second refractive index that is different from the first refractive index, the counter member being configured to sandwich, with the Fresnel lens, the half mirror at a boundary between the first refractive index and the second refractive index at a bonding portion between the counter member and the Fresnel lens of Masuda for the purpose of suppressing the occurrence of a double image and improving the ease of viewing (¶85).
Hoppe in view of Masuda does not specifically teach wherein when viewed in a direction in which the half mirror is sandwiched, the Fresnel lens and the counter member have an asymmetric shape with respect to an up-down direction when the virtual image display device is mounted on the user’s head, the asymmetric shape includes lens end faces, and
	the lens end faces are arranged at positions for contacting the user’s nose when the enlargement optical system is mounted on the user’s head.
Spitzer teaches an optical system (see fig. 1-21) configured to be mounted on a user’s head (shown in figure 1), wherein when viewed in a direction of the lens (large part of 280 is first optical unit as shown in figure 4, the optical units are separated by coating 295 which partially reflects or transmits and for a typical case the light is split with 50% propagating in each direction and smaller part of 280 which is closer to the nose is the second optical unit as shown in figure 4, the optical units are separated by coating 295 which partially reflects or transmits and for a typical case the light is split with 50% propagating in each direction) having an asymmetric shape (figure 1, lens are shown to have asymmetric shape with respect to an up-down direction) with respect to an up-down direction when the virtual image display device is mounted on the user’s head (as shown in figure 1), the asymmetric shape includes lens end faces, and
	the lens end faces are arranged at positions for contacting the user’s nose when the enlargement optical system is mounted on the user’s head (as shown in figure 1 the area of the lenses where it sits on the nose of the user).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide an optical system of Hoppe in view of Masuda with when viewed in a direction in which the half mirror is sandwiched, the Fresnel lens and the counter member have an asymmetric shape with respect to an up-down direction when the virtual image display device is mounted on the user’s head, the asymmetric shape includes lens end faces, and the lens end faces are arranged at positions for contacting the user’s nose when the enlargement optical system is mounted on the user’s head of Spitzer for the purpose of having an interface being unobtrusive and not detract from the appearance of the user (column 1, lines 56-58).

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hoppe (US 20180031835), previously cited, in view of Masuda et al. (US 20110228403), and Spitzer (US 6091546), previously cited, as applied to claims 1 and 2 above, and further in view of Matsushita (US 20160327792), previously cited.
Regarding claim 3, Hoppe in view of Masuda and Spitzer teaches the invention as set forth above but does not specifically teach the second optical unit includes a flat surface at the bonding portion side.
However, in a similar endeavor, Matsushita teaches the display device (figures 1 and 3, HUD unit 20), wherein the first optical unit (Fresnel lens 11) includes, as an optical surface (surface 13a) at the bonding portion side, a surface having a shape corresponding to a shape of the serrated surface (Fresnel shaped 11a), and the second optical unit (transparent plate 14) includes a flat surface at the bonding portion side (13a); ¶0049).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the display device of Hoppe in view of Masuda and Spitzer with the second optical unit includes a flat surface at the bonding portion side of Matsushita for the purpose of decreasing the thickness of the optical element (¶7).
Regarding claim 5, Hoppe in view of Masuda and Spitzer teaches the invention as set forth above but does not specifically teach the bonding portion includes an adhesive film that is formed by curing an adhesive and that has a same refractive index as a refractive index of a material of an optical unit, of the first optical unit and the second optical unit, that is directly bonded to the adhesive film.
However, in the same endeavor, Matsushita teaches the bonding portion includes an adhesive film (13) that is formed by curing an adhesive (¶55, teaches surface 13a of the sealed layer 13 in the thickness direction is flat and a surface 13b adhered with the Fresnel-shaped potion 11a and half mirror layer 12 is formed in a front surface shape complementing the unevenness of the Fresnel-shaped portion 1a)
 and that has a same refractive index as a refractive index of a material of an optical unit, of the first optical unit (11) and the second optical unit (13 and 14), that is directly bonded to the adhesive film (13; claim 1 teaches a first optical member that is transparent and is formed in a thin plate shape; a Fresnel-shaped portion that is formed by a plurality of grooves which are concentric with each other on one surface of the first optical member in a thickness direction thereof; a half mirror layer that is formed on a surface of a Fresnel-shaped portion; a second optical member that is formed of a transparent filler for filling unevenness of a surface of the half mirror layer to form a flat surface; and a third optical member that has a transparent thin plate shape and protects an outside surface of the second optical member, a refractive index of the first optical member, a refractive index of the second optical member, and a refractive index of the third optical member are substantially equal.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the display device of Hoppe in view of Masuda and Spitzer with the bonding portion includes an adhesive film that is formed by curing an adhesive and that has a same refractive index as a refractive index of a material of an optical unit, of the first optical unit and the second optical unit, that is directly bonded to the adhesive film of Matsushita for the purpose of decreasing the thickness of the optical element (¶7).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hoppe (US 2018/0031835), previously cited, in view of Masuda et al. (US 20110228403) and Spitzer (US 6091546), previously cited, as applied to claim 1 above, and further in view of Yamada et al. (US 20200271832), previously cited.
Regarding claim 6, Hoppe in view of Masuda and Spitzer teaches the invention as set forth above but is silent regarding the serrated surface has a difference in height from a center side of the image light toward a peripheral side.	However, in a similar endeavor, Yamada teaches a virtual image display device (¶137, HUD (head-up display)), wherein the serrated surface (figure 1 shows the serrated surface facing each other of 35 and 32) has a difference in height from a center side of the image light toward a peripheral side (shown in figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hoppe in view of Masuda and Spitzer to use the serrated surface having a different height from the center side of the image light toward a peripheral side as taught by Yamada, for the purpose of minimizing a case where multiple images in a video are recognized as a ghost (¶71]).
Regarding claim 7, Hoppe in view of Masuda and Spitzer teaches the invention as set forth above but is silent regarding a tapered surface is provided as a side surface portion that forms a step.
However, Yamada teaches a virtual image display device (¶137, HUD (head-up display)), wherein in a surface including the serrated surface (figures 1 shows the serrated surface facing each other of 35 and 32), a tapered surface is provided as a side surface portion that forms a step (shown in figure 1 and ¶70).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hoppe in view of Masuda and Spitzer to use a tapered surface is provided as a side surface portion that forms a step as taught by Yamada, for the purpose of minimizing a case where multiple images in a video are recognized as a ghost (¶71).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hoppe (US 20180031835), previously cited, in view of Masuda et al. (US 20110228403), and Spitzer (US 6091546), previously cited, as applied to claim 1 above, and further in view of Kobayashi et al. (US 20020057498), previously cited.
Regarding claim 8, Hoppe in view of Masuda and Spitzer teaches the invention as set forth above but is silent regarding a size of an image display area of the image element is smaller than a size of an optical surface of the second optical unit. 	
However, in a similar endeavor, Kobayashi teaches a virtual image display device (figure 3), wherein a size of an image display area of the image element (liquid crystal panel 11) is smaller than a size of an optical surface of the second optical unit (lens 25; shown in figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hoppe in view of Masuda and Spitzer to use a size of an image display area of the image element is smaller than a size of an optical surface of the second optical unit as taught by Kobayashi, for the purpose of providing a device which is compact and provides high quality images (¶13).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY A DUONG/Examiner, Art Unit 2872                                                                                                                                                                                                        
/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        6/8/22